                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 Betty Joe Cash Bayne                   )            JUDGMENT IN CASE
 Shelby Lynn Cash,                      )
                                        )
 Plaintiffs,                            )           1:18-cv-00052-MR-WCM
                                        )
 vs.                                    )
                                        )
 Jeffrey Merrill; Lees-McRae College,   )
 Incorporated; Josh Gaisser; Jon        )
 Driggers; and Andrew Taylor,           )
                                        )
 Defendants.                            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2019 Order.

                                               January 22, 2019
